COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-14-00488-CV
Style:                            Commerce and Industry Insurance Company; Starnet Insurance Company; Catlin Insurance
                                  Company, Inc.; Allianz Global Corporate & Specialty S.E.; United States Aircraft Insurance
                                  Group; and QBE Aviation Syndicate 5555 at Lloyd’s v. American Jet International
                                  Corporation d/b/a Million Air Charter; REW Investments, Inc.; Houston Aviation Partners,
                                  LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go Fayetteville, LLC; Reno
                                  Aviation Partners, LLC; Gulfport Aviation Partners, LLC; Tallahassee Aviation Partners,
                                  LLC; Million Air Interlink, Inc.; Roger Woolsey; and Carl Moody
Date motion filed:                July 8, 2014
Type of motion:                   Unopposed motion for extension of time to file response to petitions for permissive appeal
Party filing motion:              Torus National Insurance Company
Document to be filed:             Response to American Jet International Corporation d/b/a Million Air Charter, et al.’s
                                  Petition for Permissive Appeal and Response to Carl Moody’s Petition for Permissive
                                  Appeal


Ordered that motion is:

                  Granted
                    If documents are to be filed, documents due: July 23, 2014
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                   Denied
          Dismissed
          Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: July 15, 2014



November 7, 2008 Revision